Per Curiam.

By separate instruments hearing the same date — December 29, 1931 — the' four children of Audley Clarke created reciprocal trusts of their stockholdings in the Audley Clarke Company and the Audley Clarke Corporation, a then wholly owned subsidiary, which was later merged with and became part of the Audley Clarke Company. In this proceeding by the trustee to settle its account from 1931-1949, the secondary income beneficiary of one of the trusts objects to the account insofar as the trustee, in computing distributable income, deducted a sum for depreciation on the real estate owned by the Audley Clarke Company or its subsidiaries. We are all agreed that on the facts of this case it was proper for the trustee to make a deduction for depreciation; that the amount was proper and that the deduction was made without fraud or bad faith. From the depreciation reserve a mortgage on a building owned by a subsidiary of Audley Clarke Company was paid off and a capital loss on a business, conducted by a 50% owned subsidiary, which had become a casualty of the depression period, was in part offset on the books. On this record we find no error in that procedure affecting the objectant.
The order should be affirmed, with costs to all parties appearing separately and filing separate briefs payable out of the trust estate.